 


109 HR 1389 IH: Ammonium Nitrate Security Act
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1389 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Hinchey introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit the importation, manufacture, distribution, or storage of ammonium nitrate compound without a license, to prohibit the receipt of ammonium nitrate compound without a license or permit, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ammonium Nitrate Security Act. 
2.Importation, manufacture, distribution, storage, and receipt of ammonium nitrate compound 
(a)Section 841(d) of title 18, United States Code, is amended by striking and igniters and inserting igniters, and ammonium nitrate compound.  
(b)Section 841 of such title is amended by adding at the end the following: 
 
(t)Ammonium nitrate compound means solid ammonium nitrate that is chiefly the ammonium salt of nitric acid, and any mixture containing ammonium nitrate that is detonable. For purposes of this chapter, a mixture of ammonium nitrate is detonable if the mixture fails such detonation test as may be devised by the Attorney General.. 
(c)The second sentence of section 843(a) of such title is amended by inserting , except that if the only explosive material for which the applicant is seeking a license or permit is ammonium nitrate compound, the applicant shall not be required to pay such fee before the period. 
(d)Section 843 of such title is amended in each of subsections (b)(6) and (h)(1) by inserting other than ammonium nitrate compound after explosive materials. 
(e)Section 844(j) of such title is amended by inserting ammonium nitrate compound, after title,. 
(f)Section 847 of such title is amended by adding at the end the following: The Attorney General shall promulgate regulations governing the storage of ammonium nitrate compound.. 
 
